(Bor la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Bor cuanto, el peticionario, con fecha 13 del corriente, radicó en este tribunal una moción solicitando se desestime por frívolo el re-curso de apelación que el 9 del mismo mes interpuso "el Municipio-de Cíales contra una sentencia en un pleito de mandamus dictada a favor del peticionario en el caso núm. 3310 de la Corte de Distrito’ de Arecibo;
Bor cuanto, celebrada la vista de la referida moción el día 26 del actual, comparecieron ambas partes, el peticionario por su propio derecho y el Municipio de Cíales por su abogado Sr. Susoni, quien se opuso por escrito y oralmente a las pretensiones del peticionario;.
Bor cuanto, de la citada moción resulta que en el referido caso de mandamus se ofreció y admitió evidencia, y ello no obstante el peticionario no nos pone en condiciones no sólo de conocer dicha prueba mediante la correspondiente transcripción de evidencia, si que tampoco se ha elevado todavía a este tribunal el legajo de séntencia, limitándose el peticionario a acompañar su moción de copias simples de las alegaciones, opinión, sentencia y escrito de apelación en el referido caso de mandamus;
*965Por CUANTO, a los efectos de resolver una moción de la índole de la presentada por el peticionario precisa que tengamos ante nos el legajo de sentencia y la transcripción de evidencia legalmente auten-ticada ;
Por tanto, vista la moción del peticionario, los documentos que se acompañan, antes mencionados, la moción del apelante, y consi-derados los informes orales “de una y otra parte, sin prejuzgar los méritos del recurso, no ba lugar por ahora a su desestimación.